Citation Nr: 1203129	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss prior to February 28, 2011.

2.  Entitlement to an increased disability rating for service-connected bilateral hearing loss, currently rated as 10 percent disabling, on or after February 28, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A March 2011 rating decision granted a 10 percent rating effective February 28, 2011.

In December 2010, the Veteran presented testimony at a personal hearing conducted in Washington, D.C. before Kathleen K. Gallagher who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In January and May 2011, the Board remanded the matter for further development.  Pursuant to the second remand, current VA records were associated with the claims file and in June 2011 a VA examination was conducted which is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In a May 2011 statement, the Veteran indicated that he was satisfied with his combined 20 percent rating (10 percent bilateral hearing loss and 10 percent tinnitus) but had a disagreement about the effective date for the 10 percent rating for bilateral hearing loss.  He indicated that it should go back to the original claim.  It is unclear whether the Veteran is referring to his effective date for the grant of service connection for bilateral hearing loss which is May 7, 1999 or the date of his claim for an increase which was received in February 2006.  The Board notes that the period from February 2006 to the present will be considered as part of the current appeal.  However, if the Veteran is seeking a 10 percent rating since May 1999, he must file a claim for clear and unmistakable error with the April 2002 rating decision that granted the claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a 'freestanding' effective date claim that cannot remove the finality of the prior decision).  This issue is accordingly referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to February 28, 2011, at the most severe, the Veteran's bilateral hearing loss reflected Level II hearing bilaterally.

3.  On or after February 28, 2011, at the most severe, the Veteran's bilateral hearing loss reflected Level IV hearing in the right ear and Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to February 28, 2011, the criteria for a compensable evaluation for the Veteran's bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  On or after February 28, 2011, the criteria for a evaluation in excess of 10 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating in February 2006.  The Veteran was sent a letter in July 2006 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  

The letter also stated that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  These notice requirements were provided before the initial adjudication of the claim in August 2006, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim including VA treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  In particular, the most recent June 2011 VA examination contained audiometric readings and speech recognition scores needed to address the rating criteria relevant to this case.  In particular, it also addressed the impact of the Veteran's hearing loss on his employment and daily life.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a January 2008 SOC and June 2008, March 2011, and December 2011 SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss prior to February 28, 2011 under 38 C.F.R.§§ 4.85 or 4.86, Diagnostic Code 6100.  Further, he is not entitled to a rating in excess of 10 percent on or after February 28, 2011.  

In this regard, on the July 2006 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 45
 55
 60
 65
LEFT
 50
 55
 60
 65

The Veteran's average pure tone threshold was 56.25 decibels in his right ear and 57.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The results of the VA examination correspond to Level I hearing for the right ear and Level II hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the March 2008 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 45
 50
 55
 60
LEFT
 45
 55
 55
 65

The Veteran's average pure tone threshold was 52.5 decibels in his right ear and 55 decibels in his left ear.  Speech audiometry revealed speech recognition ability 84 percent bilaterally.  The results of the VA examination correspond to Level II hearing for the right ear and Level II hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the February 2011 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
60
65 
LEFT
55
65
60
70

The Veteran's average pure tone threshold was 58.75 decibels in his right ear and 61.25 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The results of the VA examination correspond to Level III hearing for the right ear and Level III hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

The Board has also considered whether an increased evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  In this regard, the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz bilaterally.  The results of the February 2011 VA examination correspond to Level IV hearing bilaterally in Table VIA.  When Level IV hearing is applied to Table VII, a 10 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.86(a).  



On the June 2011 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
60
65
LEFT
55
65
60
70

The Veteran's average pure tone threshold was 58.75 decibels in his right ear and 62.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.  The results of the VA examination correspond to Level III hearing for the right ear and Level III hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

The Board has also considered whether an increased evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  In this regard, the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz bilaterally.  The results of the June 2011 VA examination correspond to Level IV hearing in the right ear and Level V hearing in the left ear in Table VIA.  When Level IV and Level V hearing is applied to Table VII, a 10 percent disability evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.86(a).  

Thus, a compensable rating prior to the February 28, 2011 VA examination is not warranted and a rating in excess of 10 percent on or after that date is not warranted.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100; see Hart, 21 Vet. App. 505.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  The Board does note the Veteran's claims that he has difficulty hearing women's voices.  He stated that the speech recognition testing should use a women's voice to more accurately reflect his hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court upheld VA's policy of conducting audiometric testing in sound controlled rooms.  Additionally, the Veteran and his representative have offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results; nor have they offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  In fact, the Veteran has simply offered his own unsubstantiated lay opinion as to the impropriety of this testing method.  Therefore, no additional action in this regard is warranted.  See Martinak, 21 Vet. App. at 454.  

The Board notes that the Veteran did have difficulty with his hearing aids in October 2005.  VA adjusted his hearing aids to reduce the feedback he was receiving.  Additionally, in May 2011, a VA nurse indicated that the Veteran had a hard time understanding her due to his hearing aids.  However, the note indicated that although he had difficulty hearing her, the Veteran was able to understand the discussion about his medications.  The Board concludes that this evidence does not demonstrate that his daily life was impacted in a way to warrant extraschedular evaluation.  Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Moreover, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The June 2011 VA examiner noted that although the Veteran contended that he had difficulty with women's voices, she and the female secretary had no difficulty conversing with the Veteran.  Additionally, although the Veteran would have difficulty with certain jobs that require heavy phone use, he would not have difficulty with jobs that did not require much hearing.  In sum, the Board concludes that the evidence of record is insufficient to conclude that the Veteran's hearing loss would cause marked interference with his ability to gain employment.  Accordingly, extraschedular referral is not warranted.


ORDER

Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss prior to February 28, 2011, is denied.

Entitlement to an increased disability rating for service-connected bilateral hearing loss, currently rated as 10 percent disabling, on or after February 28, 2011, is denied.
____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


